




NVIDIA CORPORATION
FISCAL YEAR 2015 VARIABLE COMPENSATION PLAN
    
Overview
    
The compensation philosophy of NVIDIA Corporation (the “Company”) is to attract,
motivate, retain and reward its management through a combination of base salary
and performance based compensation. Certain Senior Officers, as defined below
(collectively, the “Participants”), who are employed at the Company during
fiscal year 2015 and, unless otherwise determined by the Compensation Committee
(the “Committee”), are employees of the Company through the date that any
amounts earned hereunder are paid (each, a “Variable Cash Payment”), will be
eligible to earn compensation under the Fiscal Year 2015 Variable Compensation
Plan (the “Plan”). The Plan is designed to award a Variable Cash Payment for
performance in fiscal year 2015 to a Participant if the Company achieves certain
corporate performance targets (the “Corporate Targets”). Payments earned based
on the achievement of Corporate Targets shall be referred to herein as a
“Corporate Variable Cash Payment.”
    
For purposes of the Plan, only the Company’s chief executive officer, chief
financial officer and other named executive officers shall be considered “Senior
Officers.”  The Committee shall determine the persons to be specified as Senior
Officers for purposes of this Plan and the Senior Officers who may be
Participants hereunder.
    
Determination of Fiscal Year 2015 Variable Cash Payments
    
Certain Senior Officers are eligible to earn a Variable Cash Payment at a
specified target amount (the “Variable Cash Payment Target Amount”) if the
Company achieves its Corporate Targets. A Participant’s Variable Cash Payment
Target Amount is based on the difficulty and responsibility of each position.
For fiscal year 2015, each Participant’s Variable Cash Payment Target Amount
will be entirely allocated to the achievement of the Corporate Targets (the
“Corporate Variable Cash Target Amount”). A Participant may be eligible to earn
more or less than his or her Corporate Variable Cash Target Amount as described
more fully below.
    
The Committee has set the Corporate Targets for the Participants based on
achievement of specified target fiscal year 2015 “non-GAAP operating income”.
For purposes of the Plan, non-GAAP operating income, or “Actual Result”, is
defined as GAAP operating income, as set forth in the Company’s financial
statements for fiscal year 2015, excluding those items that are excluded from
the calculation of operating income for purposes of reporting such amounts in
the Company’s non-GAAP financial results as part of the Company’s external
reporting of its GAAP financial results. Items excluded from the Company’s
non-GAAP operating income generally include the impact of stock-based
compensation, acquisition-related costs, legal settlements, and any other
non-recurring or extraordinary charges or credits.


The Committee has also set threshold and maximum Actual Result targets for
fiscal year 2015 for Participants for the award of a portion or all of the
Corporate Variable Cash Payment (the “Threshold” and “Maximum,” respectively).
The actual Corporate Variable Cash Payments that may be earned for fiscal year
2015 (the “Actual Corporate Variable Cash Payments”) shall be made pursuant to
the following:
    
•
If the Actual Result is less than the Threshold, a Participant will not earn any
portion of his or her Corporate Variable Cash Target Amount.



•
If the Actual Result equals the Threshold, each Participant may earn an Actual
Corporate Variable Cash Payment equal to 25% of his or her Corporate Variable
Cash Target Amount.



•
If the Actual Result exceeds the Threshold but is less than the Corporate
Target, each Participant may earn an Actual Corporate Variable Cash Payment
pursuant to the formula set forth below:

    
Actual Corporate Variable Cash Payment  =    [(((Actual Result - Threshold) /
(Corporate Target - Threshold))*75%)+25%] * Corporate Variable Cash Target
Amount
    
•
If the Actual Result equals the Corporate Target, each Participant may earn an
Actual Corporate Variable Cash Payment equal to 100% of his or her Corporate
Variable Cash Target Amount.



•
If the Actual Result exceeds the Corporate Target but is less than the Maximum,
each Participant may earn an Actual Corporate Variable Cash Payment pursuant to
the formula set forth below:

 

1

--------------------------------------------------------------------------------




Actual Corporate Variable Cash Payment  =    [((Actual Result - Corporate
Target) / (Maximum - Corporate Target)) + 1] * Corporate Variable Cash Target
Amount
    
•
If the Actual Result equals or exceeds the Maximum, each Participant may earn an
Actual Corporate Variable Cash Payment equal to two (2) times his or her
Corporate Variable Cash Target Amount. In no event may any Participant earn an
Actual Corporate Variable Cash Payment in excess of two (2) times his or her
Corporate Variable Cash Target Amount.

    
Miscellaneous Provisions
    
Payments under this Plan shall be made following the end of the fiscal year, on
such schedule as may be approved by the Committee in its discretion, but in all
cases in compliance with the short-term deferral exemption from Section 409A of
the Internal Revenue Code of 1986, as amended.
    
Participation in the Plan shall not alter in any way the at will nature of the
Company’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.
    
Notwithstanding whether this Plan is referenced in another agreement, policy,
arrangement or other document, only the Board of Directors or the Committee may
amend or terminate this Plan at any time.
    
Any Variable Cash Payments or other benefits paid under this Plan shall be
subject to the Company’s Clawback Policy. By accepting any payment hereunder,
the Participant agrees to be subject to the Clawback Policy.
    
This Plan shall be governed by and construed in accordance with the laws of the
State of California, without regard to its principles of conflicts of laws.



2